Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 3, 2021

                                      No. 04-20-00478-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

 Albert DAVILA, Individually; Madeline Davila, Individually; and Albert Davila as Trustee of
                the Albert Peña Davila and Madeline Davila Living Trust,
                                        Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI03387
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER

       We granted Appellee’s first motion for extension of time to file the brief and set it due on
January 29, 2021. See TEX. R. APP. P. 38.6(b). Before the extended due date, Appellee filed an
unopposed second motion for a twenty-day extension of time to file the brief until February 18,
2021. See id. R. 10.5(b).
        Appellee’s motion for extension of time to file the brief is GRANTED. Appellee’s brief
is due on February 18, 2021.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court